PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,822,324
Issue Date: 2020 Nov 03
Application No. 16/469,812
Filing or 371(c) Date: 14 Jun 2019
Attorney Docket No. 123301-5136 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION UNDER 37 CFR 1.1892 – REQUEST FOR DUPLICATE LETTERS PATENT,” filed August 5, 2021, which is first treated as a petition under 37 CFR 1.181 and, in the alternative, under 37 CFR 1.182, requesting the issuance of a duplicate Letters Patent for the above-identified application.

The petition under 37 CFR 1.181 is DISMISSED.

The petition under 37 CFR 1.182 is GRANTED.

Petitioners assert that the Letters Patent was never received. Petitioners have included a copy of notes from counsel’s docketing system file for the subject patent which does not indicate receipt of the Letters Patent. Also attached is a copy of counsel’s docketing system file.

Since it is U.S. Patent and Trademark Office practice to assure mailing of all papers on the date indicated, there is a strong presumption that papers duly addressed and indicated as mailed, such as the Letters Patent in this application, are timely delivered to the addressee.  To overcome this presumption, a verified statement with supporting evidence, such as any records which would disclose the receipt of other correspondence mailed from the U.S. Patent and Trademark Office on or about November 3, 2020, but fail to disclose receipt of the Letters Patent mailed on that date, should be promptly submitted.  Further, copies of records on which receipt of the Letters Patent would have been entered had it been received are required.

However, if the loss of the Letters Patent was not the fault of the U.S. Patent and Trademark Office or if petitioner simply wishes to avoid overcoming the above-noted presumption, a petition may be filed under 37 CFR 1.182 accompanied by a petition fee set forth at § 1.17(f) requesting a duplicate Letters Patent. Upon receipt of the petition and petition fee, the request for a duplicate Letters Patent will be granted.

The showing provided by petitioner is insufficient to show under 37 CFR 1.181 that the Letters Patent was not received. MPEP 711.03(c)(I)(A) sets forth the procedure for showing non-receipt of Office correspondence: 



A. Petition To Withdraw Holding of Abandonment Based on Failure To Receive Office Action 

In Delgar v. Schuyler, 172 USPQ 513 (D.D.C. 1971), the court decided that the Office should mail a new Notice of Allowance in view of the evidence presented in support of the contention that the applicant’s representative did not receive the original Notice of Allowance. Under the reasoning of Delgar, an allegation that an Office action was never received may be considered in a petition to withdraw the holding of abandonment. If adequately supported, the Office may grant the petition to withdraw the holding of abandonment and remail the Office action. That is, the reasoning of Delgar is applicable regardless of whether an application is held abandoned for failure to timely pay the issue fee (35 U.S.C. 151) or for failure to prosecute (35 U.S.C. 133). 

A showing by the applicant’s representative may not be sufficient if there are circumstances that point to a conclusion the Office action may have been lost after receipt rather than a conclusion that the Office action was lost in the mail (e.g., if the practitioner has a history of not receiving Office actions). 

Evidence of nonreceipt of an Office communication or action (e.g., Notice of Abandonment or an advisory action) other than that action to which reply was required to avoid abandonment would not warrant withdrawal of the holding of abandonment. Abandonment takes place by operation of law for failure to reply to an Office action or timely pay the issue fee, not by operation of the mailing of a Notice of Abandonment. See Lorenz v. Finkl, 333 F.2d 885, 889-90, 142 USPQ 26, 29-30 (CCPA 1964); Krahn v. Commissioner, 15 USPQ2d 1823, 1824 (E.D. Va. 1990); In re Application of Fischer, 6 USPQ2d 1573, 1574 (Comm’r Pat. 1988). 

1. Showing of Nonreceipt Required of a Practitioner 

The showing required to establish nonreceipt of an Office communication must include a statement from the practitioner describing the system used for recording an Office action received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the Office action and the due date for the response. 

Practitioner must state that the Office action was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the Office action was not received. A copy of the record(s) used by the 

A copy of the practitioner’s record(s) required to show non-receipt of the Office action should include the master docket for the firm. That is, if a three month period for reply was set in the nonreceived Office action, a copy of the master docket report showing all replies docketed for a date three months from the mail date of the nonreceived Office action must be submitted as documentary proof of nonreceipt of the Office action. If no such master docket exists, the practitioner should so state and provide other evidence such as, but not limited to, the following: the application file jacket; incoming mail log; calendar; reminder system; or the individual docket record for the application in question.

As such, the showing that the Letters Patent was never received must include a statement from the practitioner describing the system used for recording a Letters Patent received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the Letters Patent  and the due date for the response. 

Practitioner must state that the Letters Patent was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the Letters Patent was not received. A copy of the record(s) used by the practitioner where the non-received Letters Patent would have been entered had it been received is required. 

Petitioner has not described the system for recording a Letters Patent received from the Office. Additionally, it is unclear whether the showing includes a file jacket or docket records. The showing of record does not reflect the application contents, and petitioner has not explained whether the showing is a master docket for the firm. As such, the showing is not sufficient to show that the Letters Patent was not received. Therefore, the petition under 37 CFR 1.181 is DISMISSED.

As indicated above, a petition for a duplicate Letters Patent may be granted if the petition fee required under 37 CFR 1.182 is paid. As petitioners have authorized payment of the petition fee, the fee has been charged to counsel’s deposit account, and the petition is therefore GRANTED under 37 CFR 1.182. A duplicate Letters Patent will therefore be mailed to the correspondence address of record.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3231. Inquiries regarding the issuance of duplicate Letters Patent may be directed to Rochaun M. Hardwick at (703) 756-1411 in the Office of Data Management.

A copy of this decision is being forwarded to the Office of Data Management for issuance of a duplicate Letters Patent.
 


CC:	Rochaun M. Hardwick, Randolph Square, 9th Floor, Room D33 (FAX: (571) 270-9958).